Citation Nr: 0927268	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic fatigue syndrome (CFS). 

2.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS). 

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for residuals, left 
inguinal hernia repair.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 
1980, and from January 1991 to June 1991, with additional 
periods of active duty training (ACDUTRA) and inactive duty 
training (INACDUTRA) in the National Guard and the Reserve. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's CFS 
has not been manifested by signs and symptoms that are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level; or, signs and symptoms 
that wax and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration per 
year.

2.  Throughout the rating period on appeal, the Veteran's IBS 
has been manifested by severe diarrhea (or alternating 
diarrhea and constipation), with more or less constant 
abdominal distress.

3.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss was manifested by no more than Level I 
impairment in his right ear and Level II in his left ear. 

4.  A postoperative recurrent, readily reducible left 
inguinal hernia, which is well supported by truss or belt, 
has been demonstrated. 

5.  A chronic low back disorder was not manifest during 
service or during a period of ACDUTRA or INACDUTRA; a current 
low back disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for CFS 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159 
(as amended), 4.88b, Diagnostic Code (DC) 6354 (2008).  

2.  A rating of 30 percent, but no higher, is warranted for 
IBS. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.102, 3.159 (as amended), 4.114, 
DC 7319 (2008).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.85, 4.86, DC 6100 (2008).

4.  A rating of 10 percent, but no higher, is warranted for 
residuals, left inguinal hernia repair.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.159 (as amended), 4.114, 4.118, DCs 7338-7805 
(2008).  

5.  A low back disorder was not incurred in or aggravated by 
active service, or by a period of ACDUTRA or INACDUTRA. 38 
U.S.C.A. §§ 101(24), 1110, 1111, 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his disorders. As 
such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Chronic Fatigue Syndrome

The Veteran's CFS is rated as 10 percent disabling pursuant 
to DC 6354.  In order to warrant a higher rating, the 
evidence must show:

*	signs and symptoms of CFS that are nearly constant and 
restrict routine daily activities by less than 25 
percent of the pre-illness level, or; signs and symptoms 
that wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks 
total duration per year (20 percent).

A Note to DC 6354 provides that, for the purpose of rating 
CFS, the condition will be considered incapacitating only 
while it requires bed rest and treatment by a physician. 38 
C.F.R. § 4.88b, DC 6354. After a review of the record, the 
Board finds that the evidence does not support the criteria 
for the next-higher disability rating.  

At a November 2003 VA examination, the Veteran indicated that 
he was falling asleep all of the time.  He stated that he 
felt tired when he woke up in the morning and was tired 
throughout the day.  He self-reported that although he 
normally slept eight hours a night, he was exhausted most of 
the time.  He stated that he tried not to nap because he was 
worried that if he did, he would not be able to sleep at 
night. The examiner noted that the Veteran was working full 
time as a CT technician in a hospital, and that he had not 
lost any time from work because of this disability. 

The Veteran's CFS was once again evaluated in a February 2007 
VA examination.  He continued to report a feeling of 
tiredness all of the time. He stated however, that he was 
able to get through the day at work as a CT technician.  He 
estimated that he was getting approximately 5-6 hours of 
sleep at night.  He reported that he was not on medication 
related to his CFS.  

He indicated that he worked daily and in the summer months he 
was able to work out in the yard.  He further elaborated that 
after working out in the yard, he tended to fall asleep 
afterwards in a chair.  Although he felt tired the next day, 
he stated that he was able to go about his usual activities.  
He was diagnosed with mild CFS. 

The Veteran reported similar symptoms at his June 2009 BVA 
hearing.  He continued to report that he was working as a CT 
technician.  He testified that he was working mainly to 
maintain his insurance.  He additionally noted that although 
he was able to mow the lawn he was tired afterwards. He 
further indicated that he was still able to drive a car. 

Although there is evidence of a constant general feeling of 
tiredness experienced by the Veteran, the evidence does not 
demonstrate incapacitating episodes, consisting of bed rest 
prescribed by a physician for at least two but less than four 
weeks total duration per year.  Further, he has demonstrated 
that he is able to maintain full-time employment and attend 
to his activities of daily living. As such, a higher rating 
is not warranted for any portion of the rating period under 
DC 6354. No other relevant diagnostic codes are for 
application.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.

Irritable Bowel Syndrome

The Veteran's IBS is rated as 10 percent disabling pursuant 
to DC 7319.  In order to warrant a higher rating, the 
evidence must show:

*	evidence of IBS with severe diarrhea (or alternating 
diarrhea and constipation) and with more or less 
constant abdominal distress (30 percent).

At a November 2003 VA examination, the Veteran indicated that 
he experienced watery and soft bowel movement diarrhea 
approximately 5-6 times a day. He stated that 20 minutes 
after eating, he typically had a bowel movement and saw 
undigested food that he had just eaten in his stool.  He 
reported no constipation but did report some cramping.  

The Veteran testified at a June 2006 Decision Review Officer 
(DRO) hearing that he had severe diarrhea every day, going to 
the bathroom approximately 5-6 times while at work and then 
3-4 times during the night.  An October 2004 VA treatment 
note indicated that he was experiencing lower abdominal 
discomfort. 

His IBS was once again evaluated in a February 2007 VA 
examination.  He reported about 5-7 loose, watery bowel 
movements per day.  He continued to report having to go the 
bathroom within 20 minutes after eating.  Although he 
reported no pain, he experienced extreme urgency to use the 
bathroom.  He indicated that he sometimes had to leave what 
he was doing at his job because of bowel urgency. He was 
diagnosed with irritable bowel syndrome with chronic 
diarrhea. 

At his June 2009 BVA hearing, the Veteran reported that 
antidiarrhea medicine caused constipation and abdominal 
pains.  Then, he had to take something to help with 
constipation and would have diarrhea again.  He reported that 
he had bowel movements approximately 8-10 times a day at 
work.  He indicated that when he went out to dinner with his 
wife, they had to be at least 15 to 20 minutes from the house 
or someplace that had a bathroom because within 20 minutes he 
would have to go to the bathroom.  

Given the severity and frequency of the Veteran's diarrhea 
and complaints of general abdominal distress, the Board finds 
that a 30 percent rating, the maximum schedular rating 
possible for IBS under DC 7319 is warranted.  There are no 
other relevant diagnostic codes for consideration.

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b) (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Throughout the rating period on appeal, the Veteran's hearing 
loss is rated as non-compensable pursuant to DC 6100.  He 
underwent VA audiological consultations in March and May 
2001.  At both visits he was diagnosed with high frequency 
sensorineural hearing loss. A subsequent VA audiological exam 
in November 2003 revealed the following puretone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
40
65
LEFT
10
10
30
45
55

On the basis of the findings shown above, the puretone 
average for the right ear was recorded as 36 decibels.  
Puretone average for the left ear was recorded as 35 
decibels.  Speech recognition was 98 percent for the right 
ear and 90 percent for the left ear.  

Applying the findings of the November 2003 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  Considering that the 
Veteran's right ear manifests an average puretone threshold 
of 36 decibels, with a 98 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his right ear 
hearing loss to be Level I impairment.  

The Veteran's left ear manifests an average pure tone 
threshold of 35 decibels, and 90 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's left ear hearing loss to be that of Level 
II impairment.  Applying these results to Table VII, a 
noncompensable evaluation is assigned.  

The Board has additionally considered a February 2007 VA 
examination report. This audiological examination revealed 
the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
50
65
LEFT
15
20
55
65
70

On the basis of the findings shown above, the Veteran's 
puretone average for the right ear was recorded as 43.75 
decibels.  His puretone average for the left ear was recorded 
as 52.5 decibels.  Speech recognition was 96 percent for the 
right ear and 94 percent for the left ear.  

Applying the findings of the February 2007 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  Considering that the 
Veteran's right ear manifests an average puretone threshold 
of 43.75 decibels, with a 96 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his right ear 
hearing loss to be Level I impairment.  

The Veteran's left ear manifests an average pure tone 
threshold of 52.5 decibels, and 94 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's left ear hearing loss to be that of Level 
I impairment.  Applying these results to Table VII, a 
noncompensable evaluation is assigned.  

Further, as neither ear shows an exceptional pattern of 
hearing impairment under Table VIA, provisions of 38 C.F.R. 
§§ 4.86(a) or 4.86(b) are not for application.

In sum, the evidence does not support a compensable 
evaluation for bilateral hearing loss for any portion of the 
rating period on appeal.  In reaching this conclusion, the 
Board has considered the provisions set forth in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the 
Court held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the February 2007 VA examiner 
acknowledged the Veteran's complaints of difficulty with 
hearing and understanding conversational level speech. He 
further noted that the Veteran had been issued hearing aids 
by the VA.  While neither this examiner nor the November 2003 
VA examiners specifically addressed the functional effects 
caused by the Veteran's bilateral hearing loss disability, no 
prejudice results because other evidence of record, to 
include outpatient treatment records, as well as his own 
statements and testimony, adequately reflected on this issue.  

For instance, at a May 2001 VA treatment visit, the Veteran 
complained of an increasing difficulty in understanding when 
people talk to him, particularly worse with background noise 
or with females.  At the June 2009 BVA hearing, he indicated 
that he currently had hearing aids.  He testified that 
without the hearing aids in he could not hear anything. 

Therefore, while the examinations conducted during the 
current appeal are defective under Martinak, the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Based on the evidence discussed above, a higher rating is not 
warranted for any portion of the rating period under DC 6100. 
No other relevant diagnostic codes are for application.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

Left Inguinal Hernia 

The Veteran's left inguinal hernia is rated as non-
compensable pursuant to DCs 7338-7805, for inguinal hernia 
and for residual scarring.  After reviewing the applicable 
rating criteria, and the reported objective findings and the 
subjective complaints, the Board finds that a rating of 10 
percent, but no more, is warranted.  In order to warrant a 
higher rating, the evidence must show:

*	postoperative inguinal hernia, recurrent, readily 
reducible and well supported by truss or belt (10 
percent under DC 7338);
*	scars, other than head, face, or neck that are deep or 
that cause limited motion, encompassing an area or areas 
exceeding 6 square inches (39 sq. cm.) (10 percent under 
DC 7801);
*	scars, other than head, face, or neck that are 
superficial and that do not cause limited motion, 
encompassing an area or areas of 144 square inches (929 
sq. cm.) or greater (10 percent under DC 7802);
*	scars, superficial and unstable (10 percent under DC 
7803);
*	scars, superficial and painful on examination (10 
percent under 7804).

A November 2003 VA examination noted that the Veteran 
developed a left inguinal hernia in May 1991.  He had surgery 
and experienced an occasional twinge in that area. An 
examination revealed a healed left inguinal herniorrhaphy.  
He once again sought treatment for a left inguinal hernia in 
July 2005.  A private treatment note indicated that he had a 
small left inguinal hernia at that time.  In August 2005, he 
was diagnosed with a recurrent left inguinal hernia.  He 
underwent surgery to treat his recurrent left inguinal hernia 
in October 2005. 

A February 2007 VA examination noted that the Veteran 
continued to have some residual pain or discomfort in his 
left inguinal area at times associated with bending, lifting 
or straining.  Upon physical examination, it was noted that 
there was no evidence of an inguinal hernia at that time, and 
his left inguinal scar had resolved and was not detectable. 

Weighing the evidence in a light most favorable to the 
Veteran, the Board finds that a 10 percent rating is 
warranted for his recurrent left inguinal hernia; however, as 
there was no scarring related to this disability, which has 
been shown to cause limited motion, encompass an area or 
areas of 144 square inches, or that is unstable or painful on 
examination, a separate rating for scarring is not warranted. 

Having determined that a 10 percent rating is warranted, the 
Board will now consider whether the Veteran is entitled to a 
rating in excess of 10 percent.  In order to warrant a rating 
in excess of 10 percent, the evidence must show the 
following:

*	a small, postoperative, recurrent, or unoperated 
irremediable inguinal hernia, not well supported by 
truss, or not readily reducible (30 percent under DC 
7338). 

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating.  Although the Veteran's left inguinal 
hernia reappeared in 2005, the February 2007 VA examination 
noted that there was no evidence of an inguinal hernia at 
that time. Further, he denied any problems following his 
October 2005 surgery at his June 2009 BVA hearing. 

In summary, the Board finds that a 10 percent rating, but no 
more, is warranted for the Veteran's left inguinal hernia. In 
so finding, the Board has focused on the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, and the Veteran's written 
statements and sworn testimony.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

In fact, the Veteran testified at his June 2009 BVA hearing 
that he was still working. Moreover, medical records within 
the period on appeal do not indicate that he has been 
frequently hospitalized for his disabilities. Hence, referral 
for consideration of an extra-schedular evaluation is not 
warranted. 

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran has offered two alternative causes for his 
current low back disorder.  In both his August 2005 Notice of 
Disagreement (NOD) and at his June 2009 BVA hearing, he 
indicated that he injured his back during his service between 
January 1991 and June 1991, while carrying heavy stretchers 
with injured patients.  He additionally alleged, in his 
August 2005 NOD that he re-injured his back after falling on 
ice during a weekend drill.

The Board notes that there are no service treatment records 
pertaining to the Veteran's first period of active duty 
(February 1980- May 1980) in the claims file.  He has not 
alleged that a back injury occurred during this period of 
service. The Board notes that an examination completed in 
August 1981 reflected a normal clinical evaluation of his 
spine.  Moreover, he indicated no complaints of recurrent 
back pain in a Report of Medical History associated with the 
examination. 

In November 1981, the Veteran fell off of a roof while on the 
job in a civilian capacity.  An X-ray taken at that time 
could not exclude a slight anterior compression fracture of 
the 1st lumbar vertebra.  However, in August 1982, he 
reported that his present health was "excellent" and he was 
not currently taking any medication.  

In May 1986, he underwent an enlistment examination for 
purposes of joining the National Guard.  The clinical 
evaluation of his spine was normal at that time. The Veteran 
further denied any complaints of recurrent back pain in a 
Report of Medical History completed in association with the 
examination.   He denied complaints of recurrent back pain in 
a June 1989 Report of Medical History. 

In a December 1989 medical examination, the Veteran's spine 
was once again deemed "normal." He further denied any 
complaints of recurrent back pain.  In October 1990, he 
underwent another medical examination. The clinical 
evaluation of his spine was normal at that time. He denied 
any complaints of recurrent back pain.  Based on the evidence 
discussed thus far, the Board finds that the evidence fails 
to reflect that a chronic back disorder resulted from the 
November 1981 accident. 

The Board notes that there are no service treatment records 
pertaining to the Veteran's period of service between January 
and June 1991 associated with the claims file; however, the 
Board has considered the DD 214 which indicates that he was 
assigned as an in-flight medical care technician during this 
time period. As previously mentioned, he has alleged that he 
suffered from back problems due to having to carrying heavy 
stretchers with injured patients.  The Board finds that these 
complaints are consistent with the circumstances of his 
service during Operation Desert Shield/Storm. 38 U.S.C.A. 
§ 1154 (West 2002). 

Nevertheless, a grant of service connection is not 
appropriate.  The Board notes that between June 1991 and 
February 1993 (almost two years), the records are silent with 
respect to complaints of back pain.  Further, although the 
Veteran sought treatment for back pain in February 1993, 
following a fall he sustained while on ice, X-rays taken at 
that time reflected no acute fracture or dislocation. 

The Veteran has alleged that this February 1993 accident 
occurred while he was on a drill weekend.  Even assuming that 
this incident occurred during a period of ACDUTRA or 
INACDUTRA service, the Board notes that it appears there were 
no permanent residuals resulting from this accident.  
Furthermore, a January 1996 medical examination once again 
indicated a normal spinal clinical evaluation.  He self-
reported no recurrent back pain in a Report of Medical 
History completed at that time.  

Thus, even accepting that the Veteran may have sustained a 
back injury carrying patients during his active duty service, 
and/or sustained a back injury during a period of ACDUTRA or 
INACDUTRA when he fell on ice, the evidence does not show a 
chronic disability resulted.  Specifically, as mentioned 
above, a January 1996 examination indicated that his clinical 
evaluation of his spine was normal.  Further, he self-
reported that he had never had, nor did he presently 
experience, recurrent back pain. 

Next, post-service evidence does not reflect low back 
symptomatology until August 2000, following a motor vehicle 
accident (MVA).  After this accident, the records do not 
demonstrate complaints of back pain until a January 2002 
treatment note. The Veteran self-reported back discomfort and 
back spasms at that time. At a November 2003 VA examination, 
he was diagnosed with a fracture of the L1 with residuals and 
low back strain. An X-ray noted mild degenerative changes; 
however, there was no radiographic evidence of old trauma, 
with no loss of height at L1. 

	The Board emphasizes the multi-year gap between discharge 
from active duty service (1991) and initial reported symptoms 
related to his back in 2000 (a 9-year gap).  Even if the 
Board assumes that the February 1993 accident occurred during 
a period of ACDUTRA/INACDUTRA, complaints of back 
symptomatology following this incident were not raised again 
until 7 years later, following a MVA accident.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Moreover, the Board finds that the competent evidence does 
not otherwise show that his currently-diagnosed low back 
disorder is casually related to active service.  
Specifically, no medical professional has established a 
relationship between this disorder and active duty.  

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered his 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
a low back disorder is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009). 

As to the increased rating claims, the Board acknowledges his 
belief that his symptoms are of such severity as to warrant a 
higher rating for his chronic fatigue syndrome and his 
bilateral hearing loss; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disability.

As to the service connection claim, the competent evidence 
has been provided by the medical personnel who have examined 
and/or treated the Veteran during the current appeal and by 
service records obtained and associated with the claims file. 
The Board attaches greater probative weight to the clinical 
findings than to his statements. See Cartright, 2 Vet. App. 
at 25.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals (chronic fatigue syndrome, 
bilateral hearing loss, and low back disorder) are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's CFS, IBS, hearing loss, and left inguinal 
hernia claims arise from his disagreement with the initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, private treatment records and he was 
afforded VA examinations in November 2003, and February 2007.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

With respect to his service connection claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in November 2005 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a statement of the case was issued in March 2007.  
Consequently, the Board finds that the duty to notify has 
been satisfied.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
And he was provided an opportunity to set forth his 
contentions during a June 2006 DRO hearing and a hearing 
before the undersigned Veterans Law Judge in June 2009.   

Moreover, given the absence of in-service evidence of chronic 
manifestations of a low back disorder, no evidence of this 
disorder for several years after separation, and no competent 
evidence of a nexus between service and his claim, a remand 
for a VA nexus opinion is not warranted.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for CFS is denied.  

A rating of 30 percent, but no more, for IBS is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A compensable evaluation for bilateral hearing loss is 
denied.

A rating of 10 percent, but no more, for residuals, left 
inguinal hernia repair is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Service connection for a low back disorder is denied. 


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
Specifically, a medical opinion should be obtained. VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board notes that during the pendency of the appeal, the 
VA was able to verify one of the Veteran's alleged stressors.  
In September 2008, the VA formally found that his unit was 
subjected to Scud missile attacks while he was stationed at 
King Khalid Military City (KKMC) in February 1991. 

Although the Veteran has been diagnosed with PTSD in various 
outpatient treatment notes, no competent evidence of record 
causally relates the current diagnosis to the verified 
stressor.  As such, the Board finds that a VA examination is 
required.  The Board notes that in addition to a diagnosis of 
PTSD various records indicate that the Veteran has been 
diagnosed with a generalized anxiety disorder, impulse-
control disorder, and a depressive disorder. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain whether his PTSD is related to 
the verified stressor.  

In the event that PTSD is not diagnosed, 
or that the Veteran's stressor is unable 
to be linked to his diagnosis of PTSD, 
the examiner is asked to additionally 
provide an opinion as to whether it is at 
least as likely than not (i.e., 
probability of 50 percent) that any 
current psychiatric disorder is causally 
related to the Veteran's active duty 
service. 

The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

2.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for an acquired 
psychiatric disorder on the merits and 
consider all evidence received since the 
issuance of the last statement of the 
case. 

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


